EXHIBIT 32.1 CERTIFICATION UNDER SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, each of the undersigned certifies that this periodic report fully complies with the requirements of section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and that information contained in this periodic report fairly presents, in all material respects, the financial condition and results of operations of Pernix Therapeutics Holdings,Inc. for the periods covered by this periodic report. Date: May 12, 2014 /s/ DOUGLAS L. DRYSDALE Douglas L. Drysdale Chief Executive Officer and President Date: May 12, 2014 /s/ TRACY S. CLIFFORD Tracy S. Clifford Principal Financial officer and Principal Accounting Officer
